  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 1 of 13 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

                                             )
GRABER, INC., an Indiana corporation,        )
                                             )
                    Plaintiff,               )
                                             )
vs.                                          )
                                             )         Case No. _____
W&Z CONTRACTING                              )
CONSTRUCTION, LLC, a Missouri                )
limited liability company, and               )
                                             )         Jury Trial Requested
WILMER URBINA GUTIERREZ, a                   )
Missouri citizen, and                        )
                                             )
                    Defendants.              )
                                             )

                                     COMPLAINT

      COMES NOW Graber, Inc. (“Plaintiff” or “Graber”), by and through its

attorneys, Matthew G. Koehler and Brown & James, P.C., and for its Complaint against

Defendants W&Z Contracting Construction, LLC, and Wilmer Urbina Gutierrez, states:

                                        PARTIES

      1.     Graber is an Indiana corporation that is engaged in the business of

construction. Graber’s principal place of business is in Leo, Indiana.
  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 2 of 13 PageID #: 2



      2.      Defendant W&Z Contracting Construction, LLC (“W&Z”) is a Missouri

limited liability company that signed a written contract with Graber for work on an

apartment project commonly called the “Fuji Apartments.”

      3.      Defendant Wilmer Urbina Gutierrez (“Gutierrez”) signed a written

contract, on behalf of Defendant W&Z, with Graber for subcontract work on the Fuji

Apartments.

      4.      On information and belief, Defendant Gutierrez is the sole member of

Defendant W&Z, and a citizen and resident of Missouri.




                               JURISDICTION AND VENUE

      5.      Subject matter jurisdiction is based on diversity of citizenship, 28 U.S.C. §

1331(a), because:

                    a. Graber is an Indiana corporation with a principal place of business

                       in Indiana;

                    b. Defendant W&Z is a Missouri limited liability company;

                           i. Upon information and belief, Defendant W&Z’s sole

                              member is Defendant Gutierrez, who is a citizen of Missouri;

                    c. Defendant Gutierrez is a citizen of Missouri; and

                    d. The amount in controversy exceeds $75,001, exclusive of interest

                       and costs.



20341411.1                                    2
  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 3 of 13 PageID #: 3



       6.     This Court has personal jurisdiction over Defendant W&Z because it is a

Missouri limited liability company and its member, Defendant Gutierrez, is a citizen

and resident of Missouri.

       7.     This Court has personal jurisdiction over Defendant Gutierrez, who is

believed to be a citizen and resident of Missouri.

       8.     Venue is appropriate in the Eastern Division of the U.S. District Court,

Eastern District of Missouri, because at all material times Defendant W&Z conducted

business within the Eastern Division, and caused its agents to file a mechanic’s lien with

a Missouri circuit court that is located in the Eastern Division.

                         FACTS COMMON TO ALL COUNTS

       9.     For Paragraph 9, Graber realleges and incorporates Paragraphs 1 - 8 as if

fully stated herein.

       10.    On October 1, 2018, a mechanic’s lien was filed on behalf of Defendant

W&Z against real property described as:

              LOT M OF “AMENDED PLAT OF LOT M OF PERSHING

              AVENUE SUBDIVISION NO. 1” AND IN BLOCK 3873 OF THE

              CITY OF ST. LOUIS, ACCORDING TO TH PLAT THEREOF

              RECORDED IN BOOK 11092015, PAGE 0062 OF THE St. LOUIS

              CITY, MISSOURI RECORDS.

              Also known as: 5510-5526 Pershing Ave., St. Louis, Missouri 63312



20341411.1                                   3
  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 4 of 13 PageID #: 4



              Parcel No. 38730001520

(hereafter, the “Real Property”).

       11.    On or around September 13, 2017, Graber entered into a written

subcontract with Big Sur Investments, LLC (d/b/a Big Sur Construction, LLC; hereafter

“Big Sur”) for work to construct the Fuji Apartments.

       12.    Graber’s scope of work under the written subcontract with Big Sur

included, among other items, furnishing and installing siding, and furnishing and

install all caulking for a watertight installation of the siding.

       13.    On or around May 11, 2018, Graber entered into a sub-subcontract with

MidAmerican Construction Management and Defendant W&Z, which was titled

“Labor Subcontract Agreement.”

       14.    Defendant Gutierrez signed the Labor Subcontract Agreement on behalf of

Defendant W&Z.        A true and correct copy of the Labor Subcontract Agreement is

attached as Exhibit 1.

       15.    The purpose of the Labor Subcontract Agreement was to complete the siding

and caulking scope of work. In addition, the scope of work set forth in the Labor

Subcontract Agreement included installation of railings, painting, and performing

punch-list work related to the exterior of the Fuji Apartments.




20341411.1                                   4
  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 5 of 13 PageID #: 5



      16.    Specifically, by causing Defendant Gutierrez to sign the Labor Subcontract

Agreement on its behalf, Defendant W&Z agreed to perform a scope of work that was

described as:

             “perform and furnish all of the labor to complete the siding project

             at Fuji Apartments including but not limited too [sic] installing

             balance of siding and trim per plans and specifications, screwing

             off existing panel siding installed by others as needed, installing

             balance of all balcony railing, finishing siding in both courtyards,

             punching out balconies on the exterior of the building on floor 4-6

             including but not limited too [sic] all repairs, caulking and

             painting, punching out both courtyards including all repairs,

             painting and caulking, and punching out all panel siding and trim

             on exterior elevations including repairs, caulking and painting as

             needed and installation of dryer vents covers supplied by the

             owner[]”

(hereafter, the “Scope of Work”).

      17.    Pursuant to the terms of the Labor Subcontract Agreement, Defendant W&Z

agreed to provide the Scope of Work for the stipulated, lump-sum, amount of $30,000.

      18.    Defendant W&Z carried out its Scope of Work between May 11, 2018, and

June 28, 2018.



20341411.1                                5
  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 6 of 13 PageID #: 6



      19.    On June 29, 2018, Defendant W&Z caused its agent to execute a Notice to

Owner of Claim of Mechanic’s Lien. A true and correct copy of the Notice to Owner of

Claim of Mechanic’s Lien is attached as Exhibit 2.

      20.    On July 2, 2018, the Notice to Owner of Claim of Mechanic’s Lien was served

on the owner of the Fuji Apartments, which is Kilamanjaro IV- 5510-5526 Pershing,

LLC (“Kilamanjaro” or “Owner”).

      21.    The Notice to Owner of Claim of Mechanic’s Lien indicated that Defendant

W&Z was asserting a claim of “$112,330.00” for its work on the Fuji Apartments

project.

      22.    As a result of the Notice to Owner of Claim of Mechanic’s Lien Kilamanjaro

and Big Sur withheld monetary payments to Graber for work performed on the Fuji

Apartments project. The total amount withheld from Graber exceeds $75,001.00.

      23.    In addition, the Notice to Owner of Claim of Mechanic’s Lien caused Big Sur

to discharge Graber from the Fuji Apartments project prematurely, prior to Graber

completing all of the scopes of work set forth in its contracts with Big Sur.

      24.    On October 1, 2018, Defendant W&Z’s agent filed a document titled

“Mechanic’s Lien” with the Twenty-Second Judicial Circuit Court (City of St. Louis),

which was assigned a case number of 1822-ML00093. A true and correct copy of the

Mechanic’s Lien is attached as Exhibit 3.




20341411.1                                  6
  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 7 of 13 PageID #: 7



      25.     Defendant W&Z’s Mechanic’s Lien was filed against Kilamanjaro’s Real

Property for an amount of $112,330.

      26.     The Mechanic’s Lien filed by Defendant W&Z indicated that Defendant

W&Z’s scope of work was performed on a time and material basis rather than a

stipulated, lump-sum, basis.

      27.     The Mechanic’s Lien filed by Defendant W&Z did not mention, reference,

or attach the written Labor Subcontract Agreement that Defendant W&Z entered into for

the stipulated, lump-sum, amount of $30,000.

                                      COUNT I
                                 Breach of Contract
                               Against Defendant W&Z

      28.     For Paragraph 28, Graber realleges and incorporates Paragraphs 1 - 27 as

if fully stated herein.

      29.     Graber entered into a written sub-subcontract with Defendant W&Z,

which was the Labor Subcontract Agreement.

      30.     According to the terms of the Labor Subcontract Agreement, Graber agreed

to pay Defendant W&Z the total amount of $30,000 in exchange for Defendant W&Z’s

promise to perform the Scope of Work.

      31.     Graber was prevented from completing its obligations under the Labor

Subcontract Agreement by the actions of Defendant W&Z and its agent, which included




20341411.1                                7
  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 8 of 13 PageID #: 8



serving the Notice to Owner of Claim of Mechanic’s Lien on Kilamanjaro for a purported

mechanic’s lien claim of $112,330.

       32.    Defendant W&Z failed to perform its obligations under the Labor

Subcontract Agreement by charging $82,330 more than it agreed to accept for its Scope of

Work.

       33.    Defendant W&Z’s breach of the Labor Subcontract Agreement damaged

Graber by causing Kilamanjaro and Big Sur to withhold payments to Graber, causing

Graber to incur attorneys’ fees and court costs in an amount to be determined at trial,

and the loss of business and income in an amount to be determined at trial.

       WHEREFORE, Plaintiff prays for a judgment in its favor and against Defendants

in an amount of at least $75,001.00, plus incidental damages, attorneys’ fees and legal

costs, pre-judgment interest, court costs, and such other or additional relief as the Court

deems proper and just.




                                     COUNT III
                             Injurious Falsehood Against
                            Defendants W&Z And Gutierrez

       34.    For Paragraph 34, Graber realleges and incorporates Paragraphs 1 - 33 as

if fully stated herein.




20341411.1                                  8
  Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 9 of 13 PageID #: 9



      35.    Graber had a written contract with Big Sur that provided Graber with a

right to receive income in exchange for providing construction services for the Fuji

Apartments project.

      36.    On or around July 2, 2018, Defendants W&Z and Gutierrez caused the

Notice to Owner of Claim of Mechanic’s Lien to be served on Kilamanjaro.

      37.    The Notice to Owner of Claim of Mechanic’s Lien caused Big Sur to stop

payments to Graber for all work on the Fuji Apartments project, not just payments

related to W&Z’s Scope of Work related to its sub-subcontract agreement, and

eventually led to the premature discharge of Graber from the Fuji Apartments project.

      38.    The Notice to Owner of Claim of Mechanic’s Lien provided a false impression

that Graber failed to pay Defendant W&Z for work performed on the Fuji Apartments

project in breach of the contract terms between Graber and Defendant W&Z.

      39.    The Notice to Owner of Claim of Mechanic’s Lien was false in that it

contradicted the clear payment terms of the Labor Subcontract Agreement, which

agreement provided that Defendant W&Z would be entitled to receive the stipulated,

lump-sum, amount of $30,000 for its Scope of Work.

      40.    The Notice to Owner of Claim of Mechanic’s Lien was false in that it conveyed

that Defendant W&Z had submitted invoices to Graber that totaled $112,330.

      41.    In fact, Defendant W&Z had not submitted any invoices to Graber that

totaled $112,330.



20341411.1                                 9
 Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 10 of 13 PageID #: 10



      42.    The Notice to Owner of Claim of Mechanic’s Lien was published to

Kilamanjaro by serving the notice on Kilamanjaro’s agent.

      43.    It was reasonably foreseeable that the publication of the Notice to Owner of

Claim of Mechanic’s Lien on Kilamanjaro would cause Kilamanjaro and Big Sur to rely

upon it.

      44.    As a result of the publication of the Notice to Owner of Claim of Mechanic’s

Lien, Kilamanjaro and Big Sur understood the notice to mean that Graber had failed to

pay Defendant W&Z for work performed on the Fuji Apartments project in accordance

with the contract terms between Graber and Defendant W&Z.

      45.    As a result of the publication of the Notice to Owner of Claim of Mechanic’s

Lien, Kilamanjaro and Big Sur stopped payments to Graber on the Fuji Apartments

project, and canceled the contract Graber entered into with Big Sur.

      46.    Graber has suffered a pecuniary loss of payments from Big Sur and/or

Kilamanjaro, as well as the need to engage legal counsel to correct the disparagement

on Graber’s reputation of paying subcontractors.

      47.    Defendants W&Z and Gutierrez knew the Notice to Owner of Claim of

Mechanic’s Lien was false as the Labor Subcontract Agreement only included a stipulated,

lump-sum, payment term for the Scope of Work. The Labor Subcontract Agreement did

not include time and material payment terms for the Scope of Work.




20341411.1                                 10
 Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 11 of 13 PageID #: 11



       WHEREFORE, Plaintiff prays for a judgment in its favor and against Defendants

in an amount of at least $75,001.00, plus incidental damages, pre-judgment interest,

costs, and such other or additional relief as the Court deems proper and just.




                                        COUNT III
                           Tortious Interference With A Contract
                          Against Defendants W&Z And Gutierrez

       48.     For Paragraph 48, Graber realleges and incorporates Paragraphs 1 - 47 as

if fully stated herein.

       49.     Graber had a written contract with Big Sur that provided Graber with a

right to receive income in exchange for providing construction services for the Fuji

Apartments project.

       50.     Defendants W&Z and Gutierrez knew that Graber had entered into a

contract with Big Sur and/or Kilamanjaro for the Fuji Apartments project.

       51.     On or around July 2, 2018, Defendants W&Z and Gutierrez caused the

Notice to Owner of Claim of Mechanic’s Lien to be served on Kilamanjaro.

       52.     Defendants W&Z and Gutierrez knew the Notice to Owner of Claim of

Mechanic’s Lien would cause Big Sur and/or Kilamanjaro to stop or withhold payments

to Graber for work on the Fuji Apartments project.




20341411.1                                 11
 Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 12 of 13 PageID #: 12



      53.    Defendants W&Z and Gutierrez knew the Notice to Owner of Claim of

Mechanic’s Lien would cause Big Sur and/or Kilamanjaro to cancel the contract with

Graber for work on the Fuji Apartments project.

      54.    The Notice to Owner of Claim of Mechanic’s Lien was an intentional

interference with the contractual relationship between Graber and Big Sur and/or

Kilamanjaro.

      55.    Defendants W&Z and Gutierrez acted without justification in serving the

Notice to Owner of Claim of Mechanic’s Lien on Kilamanjaro as the Labor Subcontract

Agreement only included a stipulated, lump-sum, payment term of $30,000 for the

Scope of Work. The Labor Subcontract Agreement did not include time and material

payment terms for the Scope of Work.

      56.    Graber has suffered a loss of payments from Big Sur and/or Kilamanjaro,

for work performed on the Fuji Apartments project, loss of reputation, and the need to

engage legal counsel to correct the disparagement on Graber’s reputation of paying

subcontractors.

      WHEREFORE, Plaintiff prays for a judgment in its favor and against Defendants

in an amount of at least $75,001.00, plus incidental damages, pre-judgment interest,

costs, and such other or additional relief as the Court deems proper and just.




20341411.1                                 12
 Case: 4:19-cv-00067-CDP Doc. #: 1 Filed: 01/16/19 Page: 13 of 13 PageID #: 13



      Jury Trial Requested

      Plaintiff requests a jury trial for its causes of action against Defendants.

                                                 Respectfully submitted,

                                                 BROWN & JAMES, P.C.

                                                    /s/ Matt Koehler
                                                 _________________________
                                                 Matthew G. Koehler, MO #48760
                                                 800 Market Street, Suite 1100
                                                 St. Louis, Missouri 63101
                                                 Phone: (314) 421-3400
                                                 Fax: (314) 421-3128
                                                 mkoehler@bjpc.com
                                                 Attorneys for Plaintiff Graber, Inc.




20341411.1                                  13
